Name: 79/477/EEC: Council Decision of 14 May 1979 appointing a member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-19

 Avis juridique important|31979D047779/477/EEC: Council Decision of 14 May 1979 appointing a member of the Advisory Committee on Training in Nursing Official Journal L 123 , 19/05/1979 P. 0016 - 0016****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 14 MAY 1979 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 79/477/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED MR . P . DENOIX AS MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS THE GOVERNMENT OF FRANCE NOMINATED MRS N . LORAUX , ON 19 APRIL 1979 , WITH A VIEW TO REPLACING MR P . DENOIX , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS NICOLE LORAUX IS HEREBY APPOINTED AS MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MR PIERRE DENOIX FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 14 MAY 1979 . FOR THE COUNCIL THE PRESIDENT R . MONORY